DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 (line 2) recites “the apparatus comprising”, it should recite --the terminal comprising-- instead. Appropriate correction is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/088,795 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-14 of the instant Application anticipate all the limitations as in claims 1-14 of the U.S. Patent No. 11/088,795 B2.

Instant Application
US Patent No. 11,088,795 B2
Claim 1

A terminal for transmitting a reference signal in a radio communication system, the apparatus comprising:

a first reference signal transmitter configured to transmit a first reference signal at a particular time point in a subframe of a radio resource for uplink reference signal transmission, the particular time point being determined based on a data channel; and

a second reference signal transmitter configured to transmit a second reference signal for a particular duration in the subframe of the radio resource, the particular duration being determined based on the data channel,

wherein the data channel is assigned to a symbol period in a plurality of symbols included in the subframe, the symbol period having consecutive symbols among the plurality of symbols,

the particular time point corresponds to the first symbol of the symbol period where the transmission of the data channel is started,
the transmission of the data channel and the transmission of the first reference signal are started at the first symbol of the symbol period in the frame, 

the particular duration corresponds to the symbol period in the subframe, and
the data channel and the second reference signal are transmitted during the symbol period in the frame.

Claim 1

An apparatus for transmitting a reference signal in a radio communication system, the apparatus comprising:

a first reference signal transmitter configured to transmit a first reference signal at a particular time point in a subframe of a radio resource for transmitting a reference signal, the particular time point being determined based on a data channel; and

a second reference signal transmitter configured to transmit a second reference signal for a particular duration in the subframe of the radio resource, the particular duration being determined based on the data channel,

wherein the data channel is assigned to a symbol period in a plurality of symbols included in the subframe, the symbol period having consecutive symbols among the plurality of symbols,

the particular time point corresponds to the first symbol of the symbol period where the transmission of the data channel is started,
the transmission of the data channel and the transmission of the first reference signal are started at the first symbol of the symbol period in the frame,

the particular duration corresponds to the symbol period in the subframe, and
the data channel and the second reference signal are transmitted during the symbol period in the frame.

Claim 2

wherein the first reference signal transmitter and the second reference signal transmitter are configured to allocate at least one of a frequency resource and a time resource for the first reference signal and the second reference signal for uplink transmission which is multiple of at least one of a frequency resource and a time resource allocated for the first reference signal and the second reference signal for downlink transmission.
Claim 2

wherein the first reference signal transmitter and the second reference signal transmitter are configured to allocate at least one of a frequency resource and a time resource for the first reference signal and the second reference signal for uplink transmission which is multiple of at least one of a frequency resource and a time resource allocated for the first reference signal and the second reference signal for downlink transmission.
Claim 3

wherein the first reference signal transmitter is configured to transmit the first reference signal in a frequency domain of the first symbol.
Claim 3

wherein the first reference signal transmitter is configured to transmit the first reference signal in a frequency domain of the first symbol.
Claim 4

wherein the second reference signal transmitter is configured to transmit the second reference signal in one of remaining frequency blocks in which the first reference signal is not transmitted in frequency domain of the symbol period.
Claim 8

wherein the second reference signal transmitter is configured to transmit the second reference signal in one of remaining frequency blocks in which the first reference signal is not transmitted in frequency domain of the symbol period.
Claim 5

wherein, when the first reference signal is transmitted to a reception apparatus through each of multiple antenna beams, the first reference signal transmitter is configured to:
allocate at least two orthogonal frequency blocks for each of the multiple antenna beams by frequency division multiplexing (FDM) process for the frequency domain of the first symbol; and
transmit the first reference signal in the at least two allocated frequency blocks of the frequency domain of the first symbol through each of the multiple antenna beams.

Claim 4

wherein, when the first reference signal is transmitted to a reception apparatus through each of multiple antenna beams, the first reference signal transmitter is configured to:
allocate at least two orthogonal frequency blocks for each of the multiple antenna beams by frequency division multiplexing (FDM) process for the frequency domain of the first symbol; and
transmit the first reference signal in the at least two allocated frequency blocks of the frequency domain of the first symbol through each of the multiple antenna beams.

Claim 6

wherein, when the second reference signal is transmitted to the reception apparatus through each of the multiple antenna beams, the second reference signal transmitter is configured to transmit the second reference signal in each of the orthogonal frequency blocks of frequency domain of the particular symbol period.
Claim 5

wherein, when the second reference signal is transmitted to the reception apparatus through each of the multiple antenna beams, the second reference signal transmitter is configured to transmit the second reference signal in each of the orthogonal frequency blocks of frequency domain of the symbol period.
Claim 7

wherein the orthogonal frequency blocks transmitting the second reference signal for the multiple antenna beams is allocated to be corresponding to one of the frequency blocks transmitting the first reference signal for other antenna beam.
Claim 6

wherein the orthogonal frequency blocks transmitting the second reference signal for the multiple antenna beams is allocated to be corresponding to one of the frequency blocks transmitting the first reference signal for other antenna beam.
Claim 8

wherein when the first reference signal transmitter transmits the first reference signal through the multiple antenna beams, the first reference signal transmitter is configured to puncture a frequency block corresponding to a frequency block transmitting the second reference signal for other antenna beam.
Claim 7

wherein when the first reference signal transmitter transmits the first reference signal through the multiple antenna beams, the first reference signal transmitter is configured to puncture a frequency block corresponding to a frequency block transmitting the second reference signal for other antenna beam.
Claim 9

A method for transmitting a reference signal by a terminal in a radio communication system, the method comprising:


transmitting a first reference signal at a particular time point in a subframe of a radio resource for uplink reference signal transmission, the particular time point being determined based on a data channel; and

transmitting a second reference signal for a particular duration in the subframe of the radio resource, the particular duration being determined based on a data channel,

wherein the data channel is assigned to a symbol period in a plurality of symbols included in the subframe, the symbol period having consecutive symbols among the plurality of symbols,

the particular time point corresponds to the first symbol of the symbol period where the transmission of the data channel is started,
the transmission of the data channel and the transmission of the first reference signal are started at the first symbol of the symbol period in the frame,

the particular duration corresponds to the symbol period in the subframe, and
the data channel and the second reference signal are transmitted during the symbol period in the frame.

Claim 9

A method for transmitting a reference signal by a base station or a terminal in a radio communication system, the method comprising:

transmitting a first reference signal at a particular time point in a subframe of a radio resource for transmitting reference signal, the particular time point being determined based on a data channel; and

transmitting a second reference signal for a particular duration in the subframe of the radio resource, the particular duration being determined based on a data channel,

wherein the data channel is assigned to a symbol period in a plurality of symbols included in the subframe, the symbol period having consecutive symbols among the plurality of symbols,

the particular time point corresponds to the first symbol of the symbol period where the transmission of the data channel is started,
the transmission of the data channel and the transmission of the first reference signal are started at the first symbol of the symbol period in the frame,

the particular duration corresponds to the symbol period in the subframe, and
the data channel and the second reference signal are transmitted during the symbol period in the frame.

Claim 10

wherein: transmitting the first reference signal comprises transmitting the first reference signal in a frequency domain of the first symbol; and

transmitting the second reference signal comprises transmitting the second reference signal in one of remaining frequency blocks in which the first reference signal is not transmitted in frequency domain of the symbol period.

Claim 10

wherein: transmitting the first reference signal comprises transmitting the first reference signal in a frequency domain of the first symbol; and

transmitting the second reference signal comprises transmitting the second reference signal in one of remaining frequency blocks in which the first reference signal is not transmitted in frequency domain of the symbol period.


Claim 11

wherein: transmitting the first reference signal comprises, when the first reference signal is transmitted to a reception apparatus through each of multiple antenna beams;
allocating at least two orthogonal frequency blocks for each of the multiple antenna beams by frequency division multiplexing (FDM) process for the frequency domain of the first symbol; and
transmitting the first reference signal in the at least two allocated frequency blocks of the frequency domain of the first symbol through each of the multiple antenna beams.
.
Claim 11

wherein: transmitting the first reference signal comprises, when the first reference signal is transmitted to a reception apparatus through each of multiple antenna beams;
allocating at least two orthogonal frequency blocks for each of the multiple antenna beams by frequency division multiplexing (FDM) process for the frequency domain of the first symbol; and
transmitting the first reference signal in the at least two allocated frequency blocks of the frequency domain of the first symbol through each of the multiple antenna beams.

Claim 12

wherein transmitting the second reference signal comprises, when the second reference signal is transmitted to the reception apparatus through each of the multiple antenna beams, transmitting the second reference signal in each of the orthogonal frequency blocks of frequency domain of the symbol period.
Claim 12

wherein transmitting the second reference signal comprises, when the second reference signal is transmitted to the reception apparatus through each of the multiple antenna beams, transmitting the second reference signal in each of the orthogonal frequency blocks of frequency domain of the symbol period.
Claim 13

wherein the orthogonal frequency blocks transmitting the second reference signal for the multiple antenna beams is allocated to be corresponding to one of the frequency blocks transmitting the first reference signal for other antenna beam.
Claim 13

wherein the orthogonal frequency blocks transmitting the second reference signal for the multiple antenna beams is allocated to be corresponding to one of the frequency blocks transmitting the first reference signal for other antenna beam.
Claim 14

wherein transmitting the first reference signal comprises, when the first reference signal transmitter transmits the first reference signal through the multiple antenna beams, puncturing a frequency block corresponding to a frequency block transmitting the second reference signal for other antenna beam.
Claim 14

wherein transmitting the first reference signal comprises, when the first reference signal transmitter transmits the first reference signal through the multiple antenna beams, puncturing a frequency block corresponding to a frequency block transmitting the second reference signal for other antenna beam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463